DETAILED ACTION
Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is a non-final, first office action in response to the application filed 2 December 2019.
Claims 1-20 were cancelled in a preliminary amendment filed 20 July 2020.
Claims 21-40 have been added in a preliminary amendment filed 20 July 2020.
Claims 21-40 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 December 2019 was filed before the mailing date of the Non-Final Rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11502361, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claim 21 of the current application states:
one or more physical processors programmed with one or more computer program instructions which, when executed, cause the one or more physical processors to: store a record of third-party event vehicles that are at the disposal of a hospitality program provider;
store respective identification information for a respective mobile device corresponding to each of the individual guests;
receive respective GPS coordinates for each of the respective mobile devices of the individual guests;
receive one or more first requests from a first one of the client groups for at least some of the third-party event-vehicles, wherein the one or more first requests include respective identification information and a GPS coordinate for a mobile device generating the one or more first requests
in response to the one or more first requests, manage allocation of a first vehicles subset of the third-party event vehicles to the first one of the client groups based on respective GPS coordinates of vehicles in the first vehicles subset;
transmit to each of the mobile devices in the client group an allocation of the first vehicles subset;
receive one or more second requests from the first one of the client groups to allocate individual third-party event vehicles of the first vehicle subset to first individual guests of the first one of the client groups;
manage allocation of the individual third-party event vehicles to the first individual guests based on the one or more second requests using the respective identification information for the first individual guests.
The Applicant’s original disclosure, as well as the parent applications 14/230870 and 11/502361, which the Applicant has claimed priority to as continuations, and 60/707146, which the Applicant has claimed priority to as a provisional application, have failed to disclose the above emphasized portions of claim 1.  In particular, the only disclosure of a GPS being used in US Patent 8712809 B2 (the patent issued for 11/502361) is:
Column 9 lines 28-54, “In order to ensure staff and guests may be made more aware, a mobile devices may be provided to each guest of the group. Or the system can be made compatible with the guest's existing mobile device that functions at the event location. Either way, a group, guest profile, and staff profile may be maintained to include mobile device identification and Optionally, a mobile device may be embedded with GPS tracking chip which allows the user to be located. Staff members may also be equipped with GPS mobile device capabilities. Update's may be arranged based on group, guest and/or staff profiles, wherein real-time updates may be received based on profile information. Also available through the on-site mobile device communications is the ability to receive daily schedules, receive event information, receive hospitality information, and request additional hospitality arrangements. On-site activities allows users to view the most up to date scores from other events of interest and includes real-time updates regarding hospitality arrangements, while providing staff a complete view of the current execution of the program schedule. Mobile devices may be connected through local wireless access point or cellular internet connection, to interface with pieces of the event management system 2 to receive real-time reports based on daily program schedule, event changes, updates, alerts, transportation schedule, additional transfer request, and/or vehicle/driver allocation.”
Column 10 lines 4-15, “The event management system 2 may include on-site interactive communications during the event and execution of hospitality program. Optionally, a mobile device may be embedded with GPS tracking chip which allows the user of the mobile device to be automatically located. Staff members may also be equipped with GPS mobile device capabilities. Mobile devices may be connected through local wireless access point or cellular internet 
Column 21 lines 3-10, “The transportation section of the client program extracts transfer information from the program schedule to compile a complete transportation schedule for the vehicles assigned to the client program. The transportation schedule is also utilized for individual program management to communicate daily schedules to drivers and also by the transportation director to track movement of vehicles. Optionally, GPS devices on vehicles may also be tracked.”
As shown and emphasized here, the Applicant’s original disclosure does not provide support for, “receive one or more first requests from a first one of the client groups for at least some of the third-party event-vehicles, wherein the one or more first requests include respective identification information and a GPS coordinate for a mobile device generating the one or more first requests; in response to the one or more first requests, manage allocation of a first vehicles subset of the third-party event vehicles to the first one of the client groups based on respective GPS coordinates of vehicles in the first vehicles subset…”  As such, the current application should have a corrected priority continuity to be a Continuation-in-Part of Application 14/230870, which is a Continuation of Application 11/502361.  Claims 21-40 would thus be deemed to have a priority date of 20 July 2020, as .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 21, the Applicant claims, “store a record of third-party event 

With respect to claim 21, the Applicant claims, “receive one or more first requests from a first one of the client groups for at least some of the third-party event-vehicles, wherein the one or more first requests include respective identification information and a GPS coordinate for a mobile device generating the one or more first requests.”  The term “some” in the claim is a relative term which renders the claim indefinite. The term “some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   In this case, it remains unclear as to ow many of the third-party event-vehicles would be needed to equate to the relative and subjective term “some.”  For the purpose of examination, the Examiner will interpret the claim to read, “receive one or more first requests from a first one of the client groups for at least one of the third-party event-vehicles, wherein the one or more first requests include respective identification information and a GPS coordinate for a mobile device generating the 

With respect to claim 35, the Applicant claims,  “wherein the one or more first requests include one or more accommodation parameters for the first one of the client groups, and wherein the allocation of the first 

With respect to claim 22, the Applicant claims, “wherein the third-party event vehicles include transportation resources that allow access to one or more ticketed sub-events of the event.”  The Applicant has rendered this claim indefinite and unclear for failing to particular claim their invention.  In particular, it remains unclear as to how vehicles would also be resources that allow access to ticketed events.  It is noted that in the Applicant’s own specification, vehicles and tickets are defined as two different things (see paragraphs 38, 46, 50, 52, 68, 70, 78, and 104), and thus, it is unclear how the Applicant intends for vehicles to be used as tickets (which the Examiner notes would trigger an improper claim to priority of applications 14/230870, 11/502361, and 60/707146).  For the purpose of examination, the Examiner will interpret the claim to read, “wherein resources that allow access to one or more ticketed sub-events of the event are stored in a record, in addition to the third-party event vehicles.”  Claim 32 recites similar language and will be interpreted in a similar manner.

With respect to claim 32, the Applicant claims, “The method of claim 131, wherein the third-party vehicles includes transportation resources that allow access to one or more ticketed sub-events of the event.”  The Applicant has rendered this claim indefinite and unclear for failing to particularly define their invention.  In particular, the Applicant has identified that this claim is dependent in claim 131, however there is no claim 131, and thus, it remains unclear as to what specific claim this claim is dependent on.  For the purpose of examination, the Examiner will interpret the The method of claim 31, wherein the third-party vehicles includes transportation resources that allow access to one or more ticketed sub-events of the event.”  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8712809 B1 (hereinafter US 8712809), in view of Johnson (US 2006/0046740 A1) (hereinafter Johnson).

Claims 21 and 31 of the current application states:
Store a record of third-party event vehicles that are at the disposal of a hospitality program provider;
Store respective identification information for a respective mobile device corresponding to each of the individual guests;
Receive respective GPS coordinates for each of the respective mobile devices of the individual guests;
Receive one or more first requests from a first one of the client groups for at least some of the third-party event-vehicles, wherein the one or more first requests include respective identification information and a GPS coordinate for a mobile device generating the one or more first requests;
In response to the one or more first requests, manage allocation of a first vehicles subset of the third-party event vehicles to the first one of the client groups based on respective GPS coordinates of vehicles in the first vehicles subset;
Transmit to each of the mobile devices in the client group an allocation of the first vehicles subset;
Receive one or more second requests from the first one of the client groups to allocate individual third-party event vehicles of the first vehicle subset to first individual guests of the first one of the client groups;
Manage allocation of the individual third-party event vehicles to the first individual guests based on the one or more second requests using the respective identification information for the first individual guests.

Claim 1 of US 8712809 states, with emphasis being placed on elements in the current application:
Storing, by the one or more physical processors, third-party event inventory items that are at the disposal of a hospitality program provider, where the third-party event inventory items include lodging resources, transportation resources, and sub-event tickets that allow access to one or more ticketed sub-events of the multi-day event;
Receiving, by the one or more physical processors, one or more first requests from a first one of the client groups for at least some of the third-party event inventory items;
Managing, by the one or more physical processors, allocation of a first item subset of the third-party event inventory items to the first one of the client groups based on the one or more first requests, wherein the first item subset includes a first subset of the lodging resources, a first subset of the transportation resources, and a first subset of the sub-event tickets;
Receiving, by the one or more physical processors, one or more second requests from the first one of the client groups to allocate individual lodging resources, transportation resources, and sub-event tickets of the first subsets of the lodging resources, the transportation resources, and the sub-event tickets to first individual guests of the first one of the client groups;
Managing, by the one or more physical processors, allocation of the individual lodging resources, transportation resources, and sub-event tickets to the first individual guests based on the one or more second requests;
Determining, during the multi-day event by the one or more physical processors, a change impacting one or more of the third-party event inventory items;
Determining, by the one or more physical processors, a subset of individual guests that are impacted by the change, wherein the subset of individual guests include at least one of the first individual guests;
Transmitting, during the multi-day event by the one or more physical processors, a notification regarding the change to devices associated with the subset of individuals guests;
Modifying, by the one or more physical processors, event inventory items that are allocated to the subset of individual guests based on the change; and
Transmitting, during the multi-day event by the one or more physical processors, a notification regarding the modification to the devices.
Claim 2 of US Patent 8712809 additionally discloses:
Providing, during the multi-day event by the one or more physical processors, event information to one or more devices of the first individual guests, wherein the event information relate to at least one of the individual lodging resources, transportation resources, and sub-event tickets (It is noted that this element is being interpreted as, “transmit to each of the mobile devices in the client group an allocation of the first vehicles subset,” as the current Applicant’s element discloses transmitting to each device of the group an allocation, and claim 2 of US Patent 8712809 discloses providing the allocated transportation information to each device of the group).

US Patent 8712809, as shown above, discloses all of the limitations of claims 21 and 31 that are currently emphasized.  US Patent 8712809 does not explicitly disclose the following, however Johnson teaches:

Store respective identification information for a respective mobile device corresponding to each of the individual guests; Receive respective GPS coordinates for each of the respective mobile devices of the individual guests; Receive one or more first requests from a first one of the client groups for at least some of the third-party event-vehicles, wherein the one or more first requests include respective identification information and a GPS coordinate for a mobile device generating the one or more first requests (See at least paragraphs 33, 37, and 95 which describe storing traveler device identification information, receiving the GPS coordinates of the device, and receiving requests for transportation vehicles, such as car rental, based on the user location).
Claims 1 and 2 of US Patent 8712809 differs since it further recites additional claim limitations including further types of third-party event inventory items that are provided (lodging, sub-event tickets), determining a change impacting inventory items, determining individual guests that are impacted by the change, transmitting a notification regarding the change the guest devices, modifying inventory items that are allocated to the guests based on the change, and transmitting a notification regarding the modifications to the devices.  However, it would have been obvious to a person of ordinary skill in the art to modify claims 1 and 2 of US Patent 8712809 by removing the limitations directed to further types of third-party event inventory items that are provided (lodging, sub-event tickets), determining a change impacting inventory items, determining individual guests that are impacted by the change, transmitting a notification regarding the change the guest devices, modifying inventory items that are allocated to the guests based on the change, and transmitting a notification regarding the modifications to the devices; resulting 
In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of managing hospitably inventory items for groups of clients during a multi-day event, wherein booking parties can request transportation resources, receive allocations of inventory, and then request specific allocations for specific users in the group of US Patent 8712809, with the system and method of storing traveler device identification information, receiving the GPS coordinates of the device, and receiving requests for transportation vehicles, such as car rental, based on the user location of Johnson.  By tracking specific users’ locations and using this to manage car rentals and transportation resources, one would reasonably predict that a user is only provided with transportation at their current location, and thus would increase the likelihood of a successful reservation.

Claims 22 and 32 of the current application state: “wherein the third-party event vehicles include transportation resources that allow access to one or more ticketed sub-events of the event.”  
Claim 1 of US Patent 8712809 states, “where the third-party event inventory items include lodging resources, transportation resources, and sub-event tickets that allow access to one or more ticketed sub-events of the multi-day event.”

Claims 23 and 33 of the current application states: “wherein the first item subset includes a first subset of the transportation resources, and wherein managing allocation of the individual third-party event vehicles comprises managing allocation of transportation resources to the first individual guests based on the one or more second requests.”
Claim 1 of US Patent 8712809 states, “managing, by the one or more physical processors, allocation of a first item subset of the third-party event inventory items to the first one of the client groups based on the one or more first requests, wherein the first item subset includes a first subset of the lodging resources, a first subset of the transportation resources, and a first subset of the sub-event tickets… managing, by the one or more physical processors, allocation of the individual lodging resources, transportation resources, and sub-event tickets to the first individual guests based on the one or more second requests.”

Claims 24 and 34 of the current application states: “wherein the one or more physical processors are further caused to: provide a user interface to enable an external participant that is authorized to act on behalf of the first one of the client groups to manage allocation of specific event vehicles that are allocated to the first one of the client groups to individual guests of the first one of the client groups, 
Claim 10 of US Patent 8712809 states, “providing, by the one or more physical processors, a user interface to enable an external participant that is authorized to act on behalf of the first one of the client groups to manage allocation of specific event inventory items that are allocated to the first one of the client groups to individual guests of the first one of the client groups, wherein the one or more second requests are generated based on one or more selections, by the external participant via the user interface, that correspond to allocating the individual lodging resources, transportation resources, and sub-event tickets to the first individual guests.”

Claims 25 and 35 of the current application states: “wherein the one or more first requests include one or more accommodation parameters for the first one of the client groups, and wherein the allocation of the first vehicle subset is based on the one or more accommodation parameters.
Claim 11 of US Patent 8712809 states, “wherein the one or more first requests include one or more accommodation parameters for the first one of the client groups, and wherein the allocation of the first item subset is based on the one or more accommodation parameters.”

Claims 26 and 36 of the current application states: “wherein the one or more accommodation parameters include one or more of number of parties, budget, arrival time, departure time, event selections, or gifts requested.
Claim 12 of US Patent 8712809 states, “wherein the accommodation parameters include one or more of number of parties, budget, arrival time, departure time, event selections, or gifts requested.”

Claims 27 and 37 of the current application states: “wherein the event includes a multi-day event having multiple ticketed sub-events per day, and wherein the one or more physical processors are further caused to: determine, during the multi-day event, a change impacting one or more of the third-party event vehicles; determine a subset of individual guests that are impacted by the change, wherein the subset of individual guests includes at least one of the first individual guests; transmit, during the multi-day event, a notification regarding the change to devices associated with the subset of individuals guests; modify event vehicles that are allocated to the subset of individual guests based on the change; and transmit, during the multi-day event, a notification regarding the modification to the devices.”
Claim 1 of US Patent 8712809 states, “determining, during the multi-day event by the one or more physical processors, a change impacting one or more of the third-party event inventory items; determining, by the one or more physical processors, a subset of individual guests that are impacted by the change, wherein the subset of individual guests include at least one of the first individual guests; transmitting, during the multi-day event by the one or more physical processors, a notification 

Claims 28 and 38 of the current application states: “wherein the one or more physical processors are further caused to: provide, during the multi-day event, event information to one or more devices of the first individual guests, wherein the event information relates to at least one of the individual third- party event vehicles; provide, during the multi-day event, updated event information to the one or more devices based on the change.”
Claim 2 of US Patent 8712809 states, “providing, during the multi-day event by the one or more physical processors, event information to one or more devices of the first individual guests, wherein the event information relate to at least one of the individual lodging resources, transportation resources, and sub-event tickets; and providing, during the multi-day event by the one or more physical processors, updated event information to the one or more devices based on the determined change.”

Claims 29 and 39 of the current application states: “wherein determining the change comprises determining, during the multi-day, a scheduling change associated with at least one of the multiple ticketed sub-events, and wherein 
Claim 6 of US Patent 8712809 states, “wherein determining the change comprises determining, during the multi-day event by the one or more physical processors, a scheduling change associated with at least one of the one or more ticketed sub-event, and wherein providing the updated event information comprises providing, during the multi-day event by the one or more physical processors, the updated event information based on the determined scheduling change.”

Claims 30 and 40 of the current application states: “wherein determining the change comprises determining, during the multi-day event, a hospitality arrangement change, and wherein providing the updated event information comprises providing, during the multi-day event, the updated event information based on the determined hospitality arrangement change.”
Claim 7 of US Patent 8712809 states, “wherein determining the change comprises determining, during the multi-day event by the one or more physical processors, a hospitality arrangement change, and wherein providing the updated event information during the event comprises providing, during the multi-day event by the one or more physical processors, the updated event information based on the determined hospitality arrangement change.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite storing a record of third-party event vehicles that are at the disposal of a hospitality program provider; storing respective identification information for a respective mobile device corresponding to each of the individual guests; receiving respective GPS coordinates for each of the respective mobile devices of the individual guests; receiving first requests from a first one of the client groups for at least some of the third-party event vehicles, wherein the first requests include the respective identification information and a GPS coordinate for a mobile device generating the first requests; managing allocation of a first vehicle subset of the third-party event vehicles to the first one of the client groups based on respective GPS coordinates of vehicles in the first vehicle subset;  transmitting to each of the mobile devices in the client group an allocation of the first vehicle subset; receiving one or more second requests from the first one of the client groups to allocate individual third-party event vehicles of the first vehicle subset to first individual guests of the first one of the client groups; managing allocation of the individual third-party event vehicles to the first individual guests based on the one or more second requests using the respective identification information for the first individual guests.
The limitations of storing a record of third-party event vehicles that are at the disposal of a hospitality program provider; storing respective identification 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not apply or use the abstract idea with or by a particular machine.  The claims do not recite the transformation of an article form one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (processors, mobile devices) as tools to carry out the abstract idea.  In addition, the claims further recite the content of requests received, the items requested/managed, which merely narrows the field of use.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element 
The dependent claims 22-30 and 32-40, taken individually or in combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea.  In particular, the claims further recite the type of transportation resources, which is deemed to merely narrow the field of use, and thus does not integrate the abstract idea into a practical application or add significantly more to the abstract idea (claims 22 and 32).  In addition, the claims further recite the transportation resources being managed and allocated based on requests, which further recites the abstract idea of managing commercial interactions, and thus fall into the “certain methods of organizing human activities” grouping of abstract ideas (claims 23 and 33).  In addition, the claims further recite providing a user interface that allows a second user to act on behalf of the first user, and receiving selections from the second user, which further recites the abstract idea of managing commercial interactions, and thus fall into the “certain methods of organizing human activities” grouping of abstract ideas (claims 24 and 34).  In addition, the claims further recite the contents of the requests as including parameters and basing the allocation the parameters, which is deemed to merely narrow the field of use, and thus does not integrate the abstract idea into a practical application or add significantly more to the abstract idea (claims 25 and 35).  In addition, the claims further define examples of parameters, which is deemed to merely narrow the field of use, and thus does not integrate the abstract idea into a practical application or add significantly more to 

Novelty/Non-Obviousness
Claims 21-40 are found novel and non-obvious, however remain rejected under other statutes.  In particular, the combination of elements of: “receive one or more first requests from a first one of the client groups for at least some of the third-party event-vehicles, wherein the one or more first requests include respective identification information and a GPS coordinate for a mobile device generating the one or more first requests; in response to the one or more first requests, manage allocation of a first vehicles subset of the third-party event vehicles to the first one of the client groups based on respective GPS coordinates of vehicles in the first vehicles subset; transmit to each of the mobile devices in the client group an allocation of the first vehicles subset; receive one or more second requests from the first one of the client groups to allocate individual third-party event vehicles of the first vehicle subset to first individual guests of the first one of the client groups; manage allocation of the individual third-party event vehicles to the first individual guests based on the one or more second requests using the respective identification information for the first individual guests,” are novel and non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
23 February 2022
Art Unit 3628